Title: Changes Suggested in Ordinance on Captures at Sea, [ca. 12 August] 1781
From: Madison, James
To: 

Editorial Note
The notes below are directly related to Edmund Randolph’s report of 14 August of “an ordinance ascertaining what captures on water shall be legal” (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXI, 861–68). This report stems back, through a series of motions and committee meetings, to JM’s motion of 12 April 1781 on a Court of Appeals (q.v., and especially n. 10). The committee on the establishment of a Court of Appeals in Cases of Capture at Sea was appointed on that date and consisted of Varnum (chairman), Bee, and McKean (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XIX, 375). On 10 May it reported a proposed ordinance which was given a second reading on the following day and thereafter recommitted, as is evidenced in the report of 14 August (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XIX, 496, 497; XXI, 861). Randolph was added to the committee on 18 July (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XX, 764). Seven days later he moved that a committee of three be appointed “to revise the several reports now before Congress which have not been acted upon or finished,” and this led to the appointment of such a committee comprised of himself as chairman, and of Thomas Smith and Roger Sherman (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXI, 788). JM was, therefore, not a member of the committee that drafted the ordinance pursuant to the directive of 18 July.
When JM wrote these notes cannot be certainly established. If they were made before Randolph prepared the report which he submitted to Congress, they probably were meant for his use. If this were the case, they may have led Randolph significantly to alter his first draft (NA: PCC, No. 59, III, 301–4), printed in JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXI, 868–71. If, on the other hand, the notes were taken by JM after Randolph wrote the document laid before Congress on 14 August, they lose most of their significance, except to the slight extent that they include material not found in that paper.
There is no doubt that JM was invited by Randolph to comment upon his first draft. In the left-hand margin of folio 303, JM wrote, “or the fighting under the flag of another nation than that from which the commission is derived.” Randolph accepted this insertion (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXI, 870 n.) to succeed “contrary” in the following sentence, as he had first written it: “The destruction of papers or the possession of double papers by any captured vessel, unless good cause be shewn to the contrary shall be considered as sufficient evidence for condemnation.” By the time the committee laid its report before Congress on 14 August, however, JM’s addition had disappeared and the paragraph had undergone further rephrasing (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXI, 865). In Randolph’s first draft, replete with deletions, interlineations, and marginalia, sometimes so much overlapped as to be difficult to decipher, there may be a few other suggestions by JM, but his handwriting and Randolph’s are too similar to be distinguished with certainty when crowded into a small space.
Since the sequence of roman numerals in JM’s notes, given below, corresponds exactly with those in Randolph’s report of 14 August to Congress and differs from his revised version printed in the journal of 14 September, the notes were almost certainly made at the time that the earlier of these documents was to the fore. The notes do not include the amendments made on 14 August to Randolph’s report; hence they appear to have been prepared before that debate. Because the notes are in the papers of the Continental Congress rather than among JM’s own papers, they probably were tendered by him to the committee. It seems much more likely that he would give to that committee, or to Randolph, suggestions for amending his report before it was presented to Congress than that he would turn over to Randolph a set of notes which mostly summarized what Randolph already had written. Therefore a reasonable conclusion appears to be that these notes were prepared prior to 14 August, when Randolph offered his recommendations to Congress. He also consulted Thomas McKean who, as mentioned above, had been a member of the committee on a Court of Appeals in Cases of Capture.
 
[ca. 12 August 1781]
Effects subject to Capture & Condemnation
I All ships and other vessels of whatever size or denomination belonging to an Enemy of the U.S. with their rigging apparel and furniture:
II All goods wares and merchandizes belonging to, and found on board a ship or vessel of, such Enemy:
III All contraband goods wares and merchandizes belonging to such Enemy, in whosesoever ship or vessel found and, whithersoever destined:
IV All goods wares and merchandizes found in a hostile bottom, to whomsoever belonging, and whithersoever destined:
V All contraband goods wares and merchandizes to whomsoever belonging, destined to any port or place within the dominion or possession, [or to a fleet at sea or elsewhere] for the use or operations of such Enemy:
VI All vessels, goods wares and merchandizes, taken by virtue of letters of marque or reprisal:
VII All Vessels with their cargoes to whomsoever belonging, destined to any port or place, blocked up by Vessels of war belonging to, in the service of, or co-operating with the U. States (insert besieged & shut up by batteries):
VIII All vessels with their cargoes in the possession of Pirates or Robbers on the high seas:—If they be not claimed within a year & a day. If claimed within that time to be restored, reserving 1/3 for salvage, to the captor. (Salvage to be discretionary)
The following captures shall not be lawful. viz,
I Of Vessels belonging to a foreign nation other than the Enemy although laden with articles belonging to the Enemy; Vessels bound to a blockaded place being always excepted:
II Of property belonging to an Enemy found in bottoms belonging to such foreign nation: Contraband articles being always excepted:
III Of Vessels or other property to whomsoever belonging, under protection of such foreign power:
No Prince nor State, nor subject of either, shall be adjudged an Enemy, until some act of the U. States in Congress Assembled shall be made declaratory thereof: [But if a hostile attack be made prior to such declaratory act by any armed Vessels belonging to such Prince or State or the subjects thereof, being authorized for that purpose, on an Vessel belonging (to) the U.S. or their Citizens, in such case, a capture of the Vessels so attacking, shall be adjudged lawful.]
The goods, wares & merchandizes to be adjudged contraband are the following, to wit.
Such port or place only is to be considered as blocked up, into which no Vessel can enter without evident danger on account of Vessels of war stationed there, or land batteries.
